Name: Council Regulation (EEC) No 1344/88 of 16 May 1988 amending Regulation (EEC) No 3444/87 on the transfer of 150 000 tonnes of barley held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: Europe;  trade policy
 Date Published: nan

 19 . 5. 88 Official Journal of the European Communities No L 125/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1344/88 of 16 May 1988 amending Regulation (EEC) No 3444/87 on the transfer of 150 000 tonnes of barley held by the Spanish intervention agency THE COUNCIL ' OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 7 (4) thereof, Having regard to Regulation (EEC) No 729/70 of the Council of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 3183/87 (4), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3444/87 (*) provided in particular that the 1 50 000 tonnes of barley covered by the transfer referred to in the said Regulation had to be transported to Greece before 15 April 1988 ; whereas, for practical reasons, a residual quantity of 30 000 tonnes cannot be transported within the time limit laid down ; whereas the time limit in question should be extended by the period necessary to transport this quantity to Greece, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (2) of Regulation (EEC) No 3444/87, the words 'before 15 April 1988 ' are hereby replaced by 'before 1 June 1988 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 May 1988 . For the Council The President I. KIECHLE (l) OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 110, 29 . 4. 1988, p. 7. 0 OJ No L 94, 28 . 4. 1970, p. 13 . (4) OJ No L 304, 27. 10 . 1987, p. 1 . 0 OJ No L 328 , 19 . 11 . 1987, p. 1 .